Citation Nr: 1639687	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for recurrent low back strain with degenerative changes, rated as 10 percent disabling from July 13, 2004 to June 25, 2007.

2.  Entitlement to an increased rating for recurrent low back strain with degenerative changes, rated as 20 percent disabling from June 26, 2007.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from February 1975 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Houston, Texas RO has assumed the role of agency of original jurisdiction.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in July 2011.  A transcript of the hearing is in the claims folder.  

The issue of service connection for diabetes mellitus is addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Type II diabetes mellitus was not manifest during service, or within the one year presumptive period after discharge and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met.  38°U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present appeal, the Veteran was provided with pre-adjudicatory letter in July 2004 which advised him of what information or evidence is necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Veteran was not advised as to how VA determines the disability rating and effective date of award should service connection be awarded.  However, this notice error is not prejudicial as this downstream issue from a service connection award is not implicated.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service treatment records and lay statements of argument.  In addition, the Veteran has been afforded VA examination in relation to his claim on appeal in March 2014 which included a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the etiology findings were supported by medical rationale.  As such, the Board finds that the 2014 VA examination is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Notably, the March 2014 VA examination report satisfies the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for diabetes mellitus is ready to be considered on the merits.

Service Connection for Type II Diabetes Mellitus

As a preliminary matter, the Board notes that the Veteran did not have service in Vietnam and has not otherwise alleged exposure to an herbicide.  Thus, any presumptions relating to herbicide exposure are not applicable.  38 C.F.R. § 3.307(a)(6). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  For diabetes mellitus, a 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that his type II diabetes disability stems from his period of service.  He claims that upon discharge, he exhibited symptoms of diabetes, to include tingling hands, blurred vision and high glucose readings.  He also states that he was diagnosed with diabetes within one year of being discharged.  For the reasons that follow, the Board finds that service connection for type II diabetes is not warranted.  

Service treatment records are silent for any complaints, treatments, or manifestations of diabetes.  The Veteran's glucose level measured at 103 mg/dl at the highest; however, no diagnosis of diabetes was provided.  See Service Treatment Records dated August 27, 1993 and January 10, 1994.  Periodically during service the Veteran was afforded medical examinations.  All relevant systems, to include the endocrine system, were noted as clinically normal.  See Reports of Medical Examination dated May 19, 1980 and June 13, 1985.  

A VA examination in April 1995 reflected a glucose level of 187 on serum testing which was outside the reference range of 74-116.  However, urinalysis was negative for urine glucose.  The Veteran was not diagnosed with diabetes mellitus.

Additionally, records from Wilford Hall USAF Medical Center (WHMC) specifically include treatment records, laboratory test results and prescription records dating from 1994 to 1997 when diabetes mellitus was conclusively diagnosed.  In pertinent part, these records reflect abnormal glucose test results in November 1996 which were interpreted as potentially demonstrating probable diabetes mellitus.  Additional investigation led to a diagnosis of diabetes mellitus treated with Glyburide.  See also Tricare Treatment Record dated December 26, 1996.

The Board observes that no treating physician has attributed the diabetes diagnosis to the Veteran's period of service, nor has any doctor stated that the onset was earlier than November 1996.

The Veteran was afforded a VA examination in March 2014 to determine the etiology of his diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus was less likely than not incurred or caused by his period of service.  In so finding, the examiner listed the criteria used to diagnose diabetes: (1) fasting blood glucose values greater than or equal to 126 on two separate occasions; (2) two hour glucose tolerance test reading greater than or equal to 200 on two separate occasions; (3) hemoglobin A1C value greater than or equal to 6.5 on two separate occasions; and (4) random blood sugar greater than 200 with characteristic symptoms of hyperglycemia (polyuria, polydipsia, weight loss).  The examiner stated that while the Veteran showed glucose readings of 103, 120, and 85 in January, July, and November 1994, respectively, these values alone were not diagnostic of diabetes.  In addition, while the Veteran had a random blood sugar of 187 in April 1995, he did not have characteristic symptoms of diabetes and this value, alone, was not diagnostic of diabetes.  Furthermore, when the Veteran was diagnosed with diabetes in November 1996, he had characteristic symptoms of diabetes, to include a random blood sugar of 301.  Ultimately, the examiner noted that the Veteran did not have characteristic symptoms or elevated blood sugars during service or within the one year period following discharge.  See VA Examination dated March 20, 2014.

After careful review of the evidence, the Board finds that service connection for diabetes mellitus is not warranted.  In so finding, the Board has considered the medical evidence of record, particularly the 2014 VA examiner's opinion.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the 2014 VA examiner rendered his opinion after review of the Veteran's service treatment records and post-service diagnosis and treatment.  After consideration of the pertinent facts, he explained his reasoning as to why there is a negative link between the Veteran's post-service diabetes diagnosis and his period of service; he also explained why diabetes was not manifest within the one year period after discharge according to accepted criteria for diagnosing diabetes mellitus.  The Board accordingly assigns the VA examiner's opinion high probative value.

The only evidence in favor of the Veteran's claim is his own statements.  The Veteran has reported, that upon discharge, he had the following symptoms indicative of diabetes: stinging hands, pain in feet, hunger pains, constant thirst, sweating, and blurred vision.  He also reported that he was prescribed diabetic medication (metformin) in 1995.  See Board Hearing Transcript, pp. 3 - 4.

As a lay person, the Veteran is certainly competent to report any observable symptoms, such as stinging hands and blurred vision.  However, the Board finds that the probative value of such statements is outweighed by that of the contemporaneous service treatment records.  Throughout service, the Veteran reported chest pain and swollen feet; he did not report any other symptoms or medical problems described above.  See Service Treatment Records dated January 7, 1994, July 6, 1994, and July 19, 1994.  In addition, the Veteran's service treatment records report that his endocrine system remained clinically normal throughout service.  As for prescription medicine, there is no indication that the Veteran was prescribed metformin in 1995 or any time before that.  Rather, his extensive records from WHMC do not reflect any medications prescribed for diabetes mellitus.  At his VA examination in April 1995, he reported his medications as hydrochlorothiazide and Calan.  As for the date of diagnosis, on December 26, 1996, he reported to his treating Tricare physician that he had been diagnosed with diabetes "1 wk ago," which is consistent with his documented medical history.

In sum, while the Veteran is competent to report his observable symptoms and history of medications, the Board finds that his memory recollections of events many years previous is not consistent with his documented medical and prescription history.  The Board, therefore, places greater probative weight to the documented medical history.  See generally State v. Spadafore, 220 S.E.2d 655, 661   (W. Va. 1975) (discussing "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")  Thus, the Board does not find credible evidence of the Veteran being diagnosed with diabetes mellitus, and being prescribed medication, prior to November 1996.

As for the Veteran's self-diagnosis of diabetes according to the symptomatology he demonstrated during service and within one year, the Board finds that he is not competent to diagnose himself with diabetes.  Such an opinion refers to an internal medical process, beyond any immediately observable cause-and-effect relationship, which courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377.  As such, the Veteran's statements in this regard are not competent.  Alternatively, to the extent that such statements are competent, the Board finds that the probative value of the March 2014 examiner is of greater probative value than the Veteran's self-diagnosis as this examiner has greater expertise and training than the Veteran in diagnosing the onset of diabetes according to an accepted medical definition of the disease process. 

In sum, the competent evidence of record is against a finding that the Veteran's type II diabetes mellitus was manifest during service or to a compensable degree within the one year period following discharge, or is any way etiologically related to his period of service.  Thus, as the evidence is not in relative equipoise, the benefit-of-the-doubt rule is not applicable and service connection is not warranted.  


ORDER

Service connection for type II diabetes mellitus is denied.


REMAND

Before appellate adjudication of the remaining issues, the Board finds that additional development is necessary.  

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Here, the Veteran's VA examinations did not include range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations.  In light of Correia, the Board observes that additional VA examination is necessary.




TDIU

The Board notes that the Veteran was denied TDIU because he does not meet the schedular criteria.  The Board finds that the outcome of this issue is inextricably intertwined with the outcome of the Veteran's other pending appeals that are being remanded for further evidentiary development and adjudication.  As such, action on the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran with associating with the claims folder any outstanding records of pertinent medical treatment from VA, TriCare or private health care providers.

2.  After receipt of any additional records, afford a VA examination to determine the current severity of the Veteran's low back disability.  In addition to all required findings, the examiner should provide findings as to the range of motion of the lumbar spine, including flexion and extension.  The examiner must include range of motion testing in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify all neurologic manifestations of the Veteran's thoracolumbar spine disability, if any.  If there is neurological impairment, the examiner should identify the nerve or nerves roots involved.  

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar spine disability, if applicable.

The examiner should also comment on the Veteran's functional limitations due to his thoracolumbar spine disability, including the impact on his ability to work.  

3.  After taking any additional development warranted, readjudicate the Veteran's claims upon consideration of all evidence, to include the most recent VA examination and treatment records, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


